69 N.Y.2d 725 (1987)
In the Matter of the Arbitration between Benjamin J. Denihan, Petitioner, Arthur J. Bresciani, Jr., et al., Appellants, and Michael G. Denihan, Respondent.
Court of Appeals of the State of New York.
Decided January 15, 1987.
Julius Mager for Arthur J. Bresciani, Jr., and others, appellants.
Edmund F. Wolk for 3 Mitchell Place, Inc., appellant.
Alan M. Lebensfeld for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. Insofar as the Appellate Division dismissed petitioner's application to stay arbitration, we affirm for the reasons stated in the opinion by Justice Leonard H. Sandler (119 AD2d 144). To the extent that the Appellate Division granted an injunction pending determination of the issues raised in the arbitration, we conclude that the Appellate Division did not abuse its discretion.